71444: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-21644: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71444


Short Caption:GUERRINA (ROBERT) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C308561Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:02/14/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:02/14/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert GuerrinaSandra L. Stewart


RespondentThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/07/2016Filing FeeFiling Fee Waived - Criminal.


10/07/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-31283




10/24/2016TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 08/13/15.16-33133




10/24/2016Docketing StatementFiled Docketing Statement Criminal Appeals.16-33204




11/14/2016TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts: 10/29/15, 11/05/15, 12/01/15, 03/03/16, 03/30/16, 05/17/16, 07/14/16, 07/19/16, 07/21/16, 08/01/16, 08/02/16, 08/03/16, 08/04/16, 09/27/16.16-35332




01/31/2017MotionFiled Guerrina First Motion For Enlargement Of Time To File Opening Brief.17-03526




01/31/2017Notice/OutgoingIssued Notice - Motion Approved.  Opening Brief and Appendix due:  March 8, 2017.17-03532




03/07/2017MotionFiled Appellant's 2nd Motion For Enlargement Of Time To File Opening Brief.17-07669




04/10/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file the opening brief and appendix received on March 21, 2017.  Answering Brief due:  30 days.17-11776




04/10/2017BriefFiled Opening Brief.17-11784




04/10/2017AppendixFiled Appendix to Opening Brief CD-ROM included.  Vol. 1 thru 5.17-11785




05/10/2017MotionFiled Motion for Extension of Time (Answering Brief) - First Request.17-15687




07/05/2017Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  July 10, 2017.17-22210




07/10/2017MotionFiled Respondent's Motion for Extension of Time - Second Request (Answering Brief).17-22790




08/14/2017Order/ProceduralFiled Order Granting Motion. The clerk shall file the answering brief received on August 9, 2017. Reply Brief due: 30 days.17-27129




08/14/2017BriefFiled Respondent's Answering Brief.17-27130




09/12/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  September 27, 2017.17-30631




09/26/2017BriefFiled Appellant's Reply Brief.17-32547




09/26/2017Case Status UpdateBriefing Completed/To Screening.


01/03/2018Order/Clerk'sFiled Order re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-00283




01/09/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, February 14, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-01155




01/31/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-04216




02/14/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel MC/RP/LS.


06/07/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, reversed in part, and remanded." Before: Cherry/Parragu4rre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 45. SNP18-MC/RP/LS18-21644




07/02/2018RemittiturIssued Remittitur.18-25092




07/02/2018Case Status UpdateRemittitur Issued/Case Closed.


07/13/2018RemittiturFiled Remittitur. Received by District Court Clerk on July 6, 2018.18-25092





Combined Case View